DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of 12-15 in the reply filed on 2/09/22 is acknowledged.
Claims 1-11 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/09/22.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/09/20.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuroda (US PGPub 2013/0071220, hereinafter referred to as “Kuroda”) in view of Negishi et al. (US PGPub 2020/0365430, hereinafter after referred to as “Negishi”).
Negishi discloses the semiconductor method substantially 


in claim 12, a manufacturing method for a semiconductor device comprising: 
(a) a step of conveying a wafer ring holding (3) a dicing tape (2) into a semiconductor manufacturing apparatus including a thrust-up unit (12) having a plurality of blocks (102a-e) in contact with the dicing tape (2) and thrusting up a die (C) from the lower side of the dicing tape (2), and a collet (15) absorbing the die (C) (figures 2 and 4B; [0017-0022], [0027]); and 
(b) a step of thrusting up the die by the thrust-up unit and picking up the die by the collet, wherein the (b) step configures the thrust-up sequences of the plurality of blocks (102a-e) in a plurality of steps, and lifts or lowers the plurality of blocks on the of setting the height and the speed of the plurality of blocks for each block and in each step (figures 4A and 4B; [0027-0029]). 

Kuroda fails to explicitly show, in claim 12, basis of a time chart recipe capable.
Negishi teaches, in claim 12, a similar method where a detection section instructing the push-up drive section to push up the and instructing the collet drive section to suction the semiconductor chip pushed up the needle ([0005-0007]). In addition, Negishi provides the advantages of semiconductor manufacturing apparatus capable of picking up semiconductor chips from an adhesive tape stably without causing misalignment or tearing of the tape.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to incorporate basis of a time chart recipe capable, in the 

Kuroda teaches, in claim 13, wherein when all the plurality of blocks are lifted in the first step, the (b) step continues the lifting of all the plurality of blocks when a detector detects leak when the outermost block of the plurality of blocks is lifted (figures 5A and 5B; [0030-0033]). 

Kuroda fails to explicitly show, in claim 13, when a detector detects leak when the outermost block of the plurality of blocks is lifted.
Negishi teaches, in claim 13, a similar method where a detection section instructing the push-up drive section to push up the and instructing the collet drive section to suction the semiconductor chip pushed up the needle ([0005-0007]). In addition, Negishi provides the advantages of semiconductor manufacturing apparatus capable of picking up semiconductor chips from an adhesive tape stably without causing misalignment or tearing of the tape.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to incorporate , when a detector detects leak when the outermost block of the plurality of blocks is lifted, in the method of Kuroda, according to the teachings Negishi, with the motivation of having a semiconductor manufacturing apparatus capable of picking up semiconductor chips from an adhesive tape stably without causing misalignment or tearing of the tape.

Kuroda teaches, in claim 14, wherein the manufacturing method further comprises (c) a step of bonding the die onto a substrate or the already bonded die (figures 6A and 6B; [0034-0037]). 
Kuroda teaches, in claim 15, wherein the (b) step further has a step of placing the picked-up die onto an intermediate stage, and wherein the (c) step further has a step of picking up the die from the intermediate stage (figures 6A and 6B; [0035-0037]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANETTA D ISAAC whose telephone number is (571)272-1671. The examiner can normally be reached M-F 11-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/STANETTA D ISAAC/           Examiner, Art Unit 2898
February 12, 2022